           Case 1:20-cv-01314-RDB Document 31 Filed 12/22/20 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ISIAH PAYNE, individually and               *
on behalf of all others similarly
situated                                    *

        Plaintiffs,                         *

            v.                              *       Civil Action No. RDB-20-1314

HOWARD UNIVERSITY,                          *

       Defendant.                           *

                                            *

*      *         *     *     *      *       *       *      *      *      *       *      *

                              MEMORANDUM OPINION

       Plaintiff Isaiah Payne (“Payne” or “Plaintiff”) has brought this action on behalf of

himself and all others similarly situated against Defendant Howard University (“Howard” or

“Defendant”) alleging breach of contract, unjust enrichment, and conversion. (ECF No. 19.)

Specifically, the Plaintiff claims Howard is liable for retaining the full amount of tuition and

fees it collected for the spring semester of 2020 despite ceasing in-person instruction in

response to the spread of the COVID-19 virus. (Id.) Presently pending are Defendant’s

Motion to Dismiss, or in the Alternative, to Transfer Venue (ECF No. 9) and Defendant’s

Motion to Dismiss Plaintiff’s First Amended Class Action Complaint, or in the Alternative, to

Transfer Venue (ECF No. 20). The parties’ submissions have been reviewed, and no hearing

is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons that follow, the Defendant’s

Motion (ECF No. 20) is GRANTED IN PART and DENIED IN PART. Specifically, it is



                                                1
         Case 1:20-cv-01314-RDB Document 31 Filed 12/22/20 Page 2 of 9



DENIED in part with respect to seeking dismissal of this action, but it is GRANTED in part

with respect to Transfer of Venue. Accordingly, this case will be transferred to the United

States District Court for the District of Columbia. All pending arguments for dismissal of this

action will remain pending for disposition in that Court. The Defendant’s first Motion to

Dismiss, or in the Alternative, to Transfer Venue (ECF No. 9) is DENIED AS MOOT.

                                       BACKGROUND

       When reviewing a motion to dismiss, this Court accepts as true the facts alleged in the

plaintiff’s complaint. See Aziz v. Alcolac, Inc., 658 F.3d 388, 390 (4th Cir. 2011). The Plaintiff

Isaiah Payne is a citizen of Maryland, who graduated from Defendant Howard University this

spring as a member of the Class of 2020. (ECF No. 19 ¶ 13.) Howard is a private, federally-

chartered, historically Black university with its main, historic campus and primary place of

business in Washington, D.C. (Id. ¶ 2.) Washington, D.C. is also the university’s place of

incorporation. (Wutoh Decl., Ex. 1 ¶ 3, ECF No. 20-2.) Howard has in total four campuses:

three in Washington, D.C. and one in Beltsville, Maryland. (ECF No. 19 ¶ 2.)

       On March 16, 2020 Howard’s President Wayne A.I. Frederick, M.D., MBA, announced

that the school was suspending “face-to-face instruction of courses at Howard University for

the remainder of the Spring 2020 Semester” and that courses would “transition to remote and

online instruction following the scheduled Spring Break.” (Id. ¶ 7.) Howard has not held any

in-person classes since March 13, 2020. (Id. ¶ 8.) Therefore, Payne claims, the university has

not “delivered the educational services, facilities, access and/or opportunities” that he and the

putative class contracted and paid for. (Id. ¶ 9.) The Plaintiff alleges that he paid approximately

$12,483 in tuition and fees for the Spring 2020 Semester. (Id. ¶ 13.) He seeks for himself and



                                                2
         Case 1:20-cv-01314-RDB Document 31 Filed 12/22/20 Page 3 of 9



others similarly situated Howard’s disgorgement of the pro-rated portion of tuition and fees,

proportionate to the amount of time that remained of the Spring 2020 Semester when classes

moved online and campus services ceased being provided. (Id. ¶ 12.) Payne alleges that the

remote learning options “are in no way the equivalent” of the school’s typical in-person

education, and that the online education encompasses an entirely different experience than the

one described on Howard’s website and in its course catalog. (Id. ¶¶ 25, 48.)

       Payne filed suit in this Court on May 27, 2020. (ECF No. 1.) On August 31, 2020, the

Defendant Howard filed a Motion to Dismiss claiming that this Court lacks jurisdiction and

that the Plaintiff failed to state a claim for relief, or in the alternative, that the case should be

transferred to the U.S. District Court for the District of Columbia. (ECF No. 9.) Without

filing a response to that initial motion, Payne filed an Amended Complaint on September 21,

2020. (ECF No. 19.) On October 5, 2020, the Defendant again responded seeking dismissal

or, in the alternative, transfer of the case to the U.S. District Court for the District of

Columbia. (ECF No. 20.)

                                  STANDARD OF REVIEW

       “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been

brought.” 28 U.S.C. § 1404(a). The movant bears the burden of showing that a transfer is in

the interest of justice. See Stratagene v. Parsons Behle & Latimer, 315 F. Supp. 2d 765, 771 (D.

Md. 2004). A district court has great discretion in determining whether to transfer a case

under Section 1404(a). See Lexecon Inc. v. Milberg Weiss Bershad Hynes & Learch, 523 U.S. 26, 34

(1998). The decision to transfer an action under Section 1404(a) is made according to an



                                                 3
         Case 1:20-cv-01314-RDB Document 31 Filed 12/22/20 Page 4 of 9



“individualized, case-by-case consideration of convenience and fairness.” Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 29 (1988). However, “unless the balance is strongly in favor of the

defendant, the plaintiff’s choice of forum should rarely be disturbed.” Collins v. Straight, Inc.,

748 F.2d 916, 921 (4th Cir. 1984) (citing Gulf Oil v. Gilbert, 330 U.S. 501, 508 (1946)).

                                          ANALYSIS

        In support of its Motion to Dismiss, the Defendant contends (1) that this Court lacks

personal jurisdiction; (2) the case should be transferred to the District Court for the District

of Columbia; and (3) that the Plaintiff fails to state a claim for relief. (See ECF No. 20-1.) For

the reasons that follow, this case will be transferred to the U.S. District Court for the District

of Columbia. All pending arguments for dismissal of this case will remain pending for

disposition in that Court.

   I.      This Case Could Have Been Brought in the United States District Court for
           the District of Columbia.

        On a Motion to Transfer, a court must first determine whether the action could have

been brought in the transferee district. See Aphena Pharma Sols. Maryland LCC v. BioZone Labs.,

Inc., 912 F. Supp. 2d 309, 318 (D. Md. 2012). To establish an action could have been brought

in the proposed transferee district, the movant must show that the transferee district would

have personal jurisdiction over the defendant and that the court is a proper venue. Id. at 318

n.23. There is no question the District Court for the District of Columbia would have personal

jurisdiction over the Defendant. The federal diversity jurisdiction statute provides that “a

corporation shall be deemed to be a citizen of any State by which it has been incorporated and

of the State where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). Howard is

incorporated in and has its principal place of business in Washington, D.C. (Amended Compl.


                                                4
            Case 1:20-cv-01314-RDB Document 31 Filed 12/22/20 Page 5 of 9



¶ 14, ECF No. 19; Wutoh Decl., Ex. 1 ¶¶ 3,4, ECF No. 20-2.) Howard may, therefore, be

sued in the District of Columbia by Payne as a resident of Maryland.

         The District Court for the District of Columbia is also a proper venue. Venue is proper

in diversity cases in the “judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(2). In determining whether venue is

proper in the specific context of a breach of contract claim, “‘courts consider a number of

factors, including where the contract was negotiated or executed, where it was to be

performed, and where the alleged breach occurred.” Structural Group, LLC v. Fyfe Co., LLC,

No. CCB-14-78, 2014 WL 3955439, at *3 (D. Md. Aug. 11, 2014) (quoting Largotta v. Banner

Promotions, Inc., 356 F. Supp. 2d 388, 390 (S.D.N.Y. 2005)). Payne alleges that Howard has

four campuses, three in Washington, D.C. and one in Beltsville, Maryland, however, nowhere

in the Amended Complaint does he allege he attended the Beltsville campus. 1 Payne describes

the school as a “federally charted historically black university in Washington, D.C.” (See ECF

No. 19 ¶ 2 (emphasis added).) He further complains that he did not retain the benefits of the

school’s “unmatched campus culture” and “historic campus community” of which the

university advertises on its website. (Id. ¶ 48.) This “historic campus” is in Washington, D.C.

(Wutoh Decl. Ex. 1 ¶ 4, ECF No. 20-2.) In sum, the alleged contract between Howard and

Payne was to be performed in the District of Columbia, and that is where Howard allegedly




1 In fact, the Defendant Howard alleges that its Beltsville, Maryland campus is a research facility where Howard graduate
students and employees of the Maryland Department of Energy, the National Oceanic and Atmospheric Administration,
the National Aeronautics and Space Administration, and the University of Maryland College Park study atmospheric
sciences. (Wutoh Decl, Ex. 1 ¶ 6, ECF No. 20-2.) The facility hosts one or two classes per semester, limited to a
graduate school program of approximately ten Howard students, who also perform coursework at Howard’s main
campus in Washington, D.C. (Id. ¶ 8.) There are no student housing facilities, athletic fields, or student activity spaces
on this Maryland campus. (Id. ¶ 9.)


                                                            5
           Case 1:20-cv-01314-RDB Document 31 Filed 12/22/20 Page 6 of 9



unlawfully retained Payne’s funds. Accordingly, Payne could have brought his case in the

District of Columbia.

   II.      The Proposed Transfer Will Better and More Conveniently Serve the Parties
            and Witnesses and Better Promote the Interests of Justice.

         Having determined that a case could have been brought in the transferee forum, a court

must proceed to determine if transfer is appropriate in the instant case. See, e.g., MTB Servs.,

Inc. v. Tuckman-Barbee Const. Co., No. RDB-12-2109, 2013 WL 1224484, at *5 (D. Md. Mar. 26,

2013). When considering a motion to transfer pursuant to 28 U.S.C. § 1404(a), this court must

consider the following factors: “(1) the weight accorded to the plaintiff’s choice of venue, (2)

witness convenience and access, (3) convenience of the parties, and (4) the interest of justice.”

MTB Servs., 2013 WL 1224484, at *5. In this case, a balancing of these factors weighs in favor

of transfer.

         a. Plaintiff’s Choice of Forum is Entitled to Limited Deference

         A plaintiff’s choice of forum is ordinarily “entitled to substantial weight.” Topiwala v.

Wessell, No. WDQ-11-0543, 2012 WL 122411, at *7 (D. Md. Jan. 12, 2012) (quoting Lynch v.

Vanderhoef Builders, 237 F. Supp. 2d 615, 617 (D. Md. 2002)). However, a plaintiff’s choice is

afforded less weight “when the chosen forum is not the plaintiff’s home or has little

connection to the events giving rise to the litigation.” Id. (citing Tse v. Apple Computer, No. 05-

2149, 2006 WL 2583608, at *2 (D. Md. Aug. 31, 2006)). Maryland is Payne’s home, however,

as explained above, the events giving rise to the litigation took place in Washington, D.C.

“‘[T]he deference given to a plaintiff’s choice of forum is proportionate to the relationship

between the forum and the cause of action.’” Maiden Biosciences, Inc. v. MPM Med., No. RDB-

17-3029, 2018 WL 2416071, at *4 (D. Md. May 29, 2018) (internal citations omitted).


                                                 6
         Case 1:20-cv-01314-RDB Document 31 Filed 12/22/20 Page 7 of 9



Howard’s purported acts or omissions in educating students during the pandemic, and its

allegedly improper retention of Payne’s tuition and fees, took place in the District of Columbia,

not Maryland. The only connection between this case and the District of Maryland is the

plaintiff’s claim that Maryland is where he resides. Payne’s choice of forum is entitled to little

deference. Lynch, 237 F. Supp. 2d. at 617 (Plaintiff’s decision to bring suit in the District of

Maryland was entitled to limited deference where accident giving rise to suit occurred in

Pennsylvania “and any negligent acts on the part of Defendants would have also occurred in

Pennsylvania”).

       b. Witness Convenience and Access and Convenience of the Parties Favor
          Transfer

       With respect to the second and thirds factors, witness and party convenience, the

District of Columbia is clearly the more convenient forum. As the Defendant alleges and the

Plaintiff concedes, the majority of the witnesses in this case, including Howard students,

administrators, professors, and other personnel, are located in Washington, D.C. (ECF No.

20-1 at 16, ECF No. 23 at 11.) Further, all records related to student enrollment, student

coursework, financial records, and Howard’s decision-making process related to the pandemic

are also located in the District of Columbia. (Wutoh Decl., Ex. 1 ¶ 5, ECF No. 20-2.) While

Payne resides in Maryland, he has not alleged that he will face any inconvenience prosecuting

his case in Washington, D.C., and even if he had, “[t]he inconvenience of non-party witnesses

is weighed more heavily than the inconvenience of party witnesses, ‘who are presumed willing

to travel to another forum.’” Thomas v. Nexion Health, Inc., No. RDB-15-2382, 2016 WL

3057987, at *4 (D. Md. May 31, 2016) (quoting Topiwala, 2012 WL 122411 at *7) (internal




                                                7
         Case 1:20-cv-01314-RDB Document 31 Filed 12/22/20 Page 8 of 9



citations omitted)). The location of the majority of the witnesses and the evidence in this case

is Washington, D.C., and this fact supports transfer.

       c. The Interests of Justice are Best Served by Transfer

       The interest of justice “‘encompass[es] all those factors bearing on transfer that are

unrelated to the convenience of witnesses and parties.’” Topiwala, 2012 WL 122411, at *8

(quoting Cross v. Fleet Reserve Ass’n Pension Plan, 383 F. Supp. 2d 852, 857 (D. Md. 2005)).

Further, the District of Columbia has a far greater interest than Maryland in adjudicating claims

that one of its premier educational institutions breached a contract when it sought to comply

with the Orders of Mayor Muriel Bowser of the District of Columbia issued in the face of a

global pandemic.

       Additionally, a federal court sitting in diversity applies the choice of law rules of the

forum state in which it sits. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). The

alleged wrong occurred in the District of Columbia, and therefore, as the Plaintiff concedes in

his brief in Opposition, this case poses “issues of D.C. law.” (ECF No. 23 at 11.) A federal

district judge sitting in the District of Columbia is best suited to hear this case. See Thomas,

2016 WL 3057987, at *4 (holding that where a plaintiff alleged she suffered an injury under

Louisiana law, a federal district judge in Louisiana was best suited to hear her case); see also

Lynch, 237 F. Supp. 2d at 618 (“Because the alleged tort occurred in Pennsylvania, that state’s

law will govern Plaintiff’s claim. While this Court certainly could preside over litigation

involving Pennsylvania law, federal district judges sitting in Pennsylvania are undoubtedly

more familiar with that law.”). Thus, this factor weighs in favor of transfer.




                                               8
         Case 1:20-cv-01314-RDB Document 31 Filed 12/22/20 Page 9 of 9



                                      CONCLUSION

       For the foregoing reasons, Defendant Howard’s Motion (ECF No. 20) is GRANTED

IN PART and DENIED IN PART. Specifically, it is DENIED in part with respect to seeking

dismissal of this action, but it is GRANTED in part with respect to Transfer of Venue.

Accordingly, this case will be transferred to the United States District Court for the District

of Columbia. All pending arguments, including Defendant’s arguments for dismissal for

failure to state a claim, will remain pending for disposition in that Court. The Defendant’s

previous Motion to Dismiss or in the Alternative to Transfer Venue (ECF No. 9) is DENIED

AS MOOT.

       A Separate Order follows.



Dated: December 22, 2020

                                                           /s/
                                                   Richard D. Bennett
                                                   United States District Judge




                                              9
